Citation Nr: 1243596	
Decision Date: 12/20/12    Archive Date: 12/27/12

DOCKET NO.  06-39 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.

2.  Entitlement to service connection for a left ankle disability.

3.  Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The Veteran had active service from September 2001 to March 2004.

This matter came before the Board of Veterans' Appeals (Board) from a November 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The appeal was remanded for additional development in October 2010 and has been returned to the Board for appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In its October 2010 remand, the Board directed that a VA examination be conducted.  It pointed out that the report of a fee basis examination carried out in March 2006 identified diagnoses of left shoulder strain, left ankle sprain, and cervical strain; but did not provide an opinion regarding the etiology of those disabilities.  The Board's remand specifically articulated the inquiries that should be directed to the examiner, to include obtaining opinions regarding whether any left shoulder, left ankle, or cervical spine disability was related to service or to any service-connected disability.  

The report of a February 2011 VA examination indicates diagnoses of tendonitis strain left shoulder and cervical strain.  The examiner indicated that examination of the left ankle was normal.  He concluded that there was no residual of any injury to the left ankle.  He stated "due to the length of time and nexus of any injury in a relationship of left shoulder in service is purely speculative."  With respect to cervical strain, the examiner stated that "there is no injury documented to cervical spine in service.  Consequently, her cervical spine condition is not related to service, but rather to natural age progression."  

In December 2011, the AMC returned the claims file to the February 2011 examiner with a request for an addendum.  The AMC requested that the examiner provide an opinion regarding whether the left shoulder and cervical spine conditions were due to or aggravated by any service-connected disability.  In December 2011 the VA examiner responded and stated "as stated the left shoulder is speculative.  [t]he spine is not related.  [n]o aggravation noted.  [c]-file already reviewed."

Unfortunately, the examiner's initial report and addendum do not sufficiently respond to the questions posed, and are not adequate for the purpose of deciding the Veteran's claim.  Moreover, with respect to the claimed left ankle disability, the February 2011 examiner indicated that there was no residual of any injury to the left ankle, but did not address the diagnosis of left ankle sprain made by the March 2006 fee basis examiner.  This conflict must be addressed.

The Board notes that once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Here, the examination and addendum are inadequate because the examiner did not discuss his reasoning, and did not fully respond to the questions posed by the Board.  Moreover, to the extent that the examiner determined that to provide an opinion would require that he resort to speculation, the Board notes that in Jones v. Shinseki, 23 Vet.App. 382 (2010), the Court held that an examiner must explain the basis for his conclusion that an etiology opinion would be speculative.  In that case, the Court had held that "it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather than an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion."  Id. at 389-90.  In light of these defects, the Board has determined that an additional examination is necessary. 

A remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand. Where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Here, the examination report and addendum did not substantially comply with the Board's remand directives.

In light of the above discussion, the Board has determined that additional development is  necessary.  Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination, by a physician who has not previously examined her, to determine the etiology of her claimed left shoulder, left ankle, and cervical spine disabilities.  The claims folder should be forwarded to the examiner for review, and the examiner should be directed to elicit a complete history from the Veteran, the details of which should be included in the examination report.
 
Following examination, interview of the Veteran, and review of the claims file, the examiner should identify all currently present disability of the left shoulder, left ankle and cervical spine.  If the examiner concludes that there is no current disability of the left shoulder, left ankle, or cervical spine, he or she should reconcile that conclusion with the findings of the March 2006 and February 2011 examiners.

With respect to any currently present disability of the left shoulder, left ankle, or cervical spine, the examiner should provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any such disability is related to any disease or injury in service or was manifested within one year of the Veteran's separation from service on March 24, 2004.  

The examiner should also provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any such disability was caused or aggravated by any service-connected disability.  The examiner should be advised that the Veteran is service connected for left hip synovitis, tinnitus, left knee chondromalacia, and squamous cervical lesions.  If the examiner concludes that a service-connected disability either caused or aggravated the claimed left shoulder, left ankle, or cervical spine disability, he should provide an opinion regarding the degree of aggravation. 

A discussion of the complete rationale for all opinions expressed should be included in the examination report, to include reference to pertinent evidence where appropriate. 

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones. 

2.  The Veteran is hereby notified that it is her responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655. 

3.  Readjudicate the Veteran's claims, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, she and her representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


